Case: 22-40262     Document: 00516526535         Page: 1     Date Filed: 10/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 28, 2022
                                  No. 22-40262                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Miguel Angel Cobos,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 1:21-CR-25-1


   Before Jolly, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Miguel Angel Cobos pleaded guilty to one count of conspiracy to
   possess with intent to distribute 50 grams or more of methamphetamine and
   5 kilograms or more of cocaine. The district court departed below the
   guidelines range, sentencing him to 183 months of imprisonment. Cobos


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40262      Document: 00516526535           Page: 2    Date Filed: 10/28/2022




                                     No. 22-40262


   appealed. He now moves to seal several filings in this court. We grant his
   motion. See Fed. R. App. P. 25(a); Fed. R. Crim. P. 49.1(d).
          As for the merits of his appeal, Cobos first argues that the district
   court erred when it calculated his base offense level using the Sentencing
   Guidelines multiplier for actual methamphetamine instead of that for a
   methamphetamine mixture. He contends that the multiplier is arbitrary and
   irrational, in violation of his constitutional rights to equal protection and due
   process. As we have previously explained, the multiplier is not irrational or
   arbitrary and, as a result, does not violate a defendant’s constitutional rights.
   See United States v. Molina, 469 F.3d 408, 413-14 (5th Cir. 2006).
          Cobos next contends that his sentence is substantively unreasonable
   because the district court ignored 18 U.S.C. § 3553(a)(6), which instructs
   sentencing courts to “avoid unwarranted sentence disparities among
   defendants with similar records who have been found guilty of similar
   conduct.”      We review a preserved challenge to the substantive
   reasonableness of a sentence for abuse of discretion, see United States v. Scott,
   654 F.3d 552, 555 (5th Cir. 2011), and we presume that a sentence below the
   applicable guidelines range is substantively reasonable, see United States v.
   Simpson, 796 F.3d 548, 557 (5th Cir. 2015). Here, the district court stated
   that it had considered the § 3553(a) factors when fashioning Cobos’s
   sentence, and Cobos fails to show that his sentence actually represents an
   unwarranted disparity with similarly situated defendants. He accordingly has
   not overcome the presumption of reasonableness afforded to his below-
   guidelines sentence. See id.
          Finally, Cobos challenges the district court’s application of a two-level
   importation enhancement under U.S.S.G. § 2D1.1(b)(5) because (1) he did
   not import the methamphetamine, (2) he did not know the drugs were
   imported, and (3) the evidence did not establish that the methamphetamine




                                          2
Case: 22-40262      Document: 00516526535          Page: 3    Date Filed: 10/28/2022




                                    No. 22-40262


   was imported. As Cobos concedes, the first two arguments are foreclosed by
   our precedent. See United States v. Serfass, 684 F.3d 548, 552 (5th Cir. 2012);
   United States v. Foulks, 747 F.3d 914, 915 (5th Cir. 2014). As for his challenge
   to the evidentiary support for the enhancement, the factual basis that Cobos
   signed and the presentence report provide sufficient evidence indicating that
   the methamphetamine was imported from Mexico. See United States v.
   Zuniga, 720 F.3d 587, 591 (5th Cir. 2013); United States v. Cisneros-Gutierrez,
   517 F.3d 751, 764 (5th Cir. 2008).
          The motion to seal is GRANTED, and the judgment of the district
   court is AFFIRMED.




                                          3